Citation Nr: 1202996	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  08-18 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an increased evaluation for diabetes mellitus (DM) type II with bilateral peripheral neuropathy of the upper and lower extremities, to include entitlement to a separate compensable evaluation for peripheral neuropathy (PN), evaluated as 10 percent disabling prior to November 9, 2006, and as 20 percent disabling from November 9, 2006.  

3.  Entitlement to service connection for erectile dysfunction (ED) as secondary to service-connected diabetes mellitus.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from September 1958 to May 1971.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from December 2006 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The December 2006 rating decision denied entitlement to an evaluation in excess of 10 percent for diabetes mellitus, pursuant to a claim received August 31, 2006, and granted service connection for PTSD with a 30 percent initial evaluation, effective August 31, 2006.  In this regard, the Board notes that statements received in December 2006 (diabetes mellitus) and August 2007 (PTSD) may be reasonably construed as timely notice of disagreements as to the assigned ratings.  (Substantive appeals were received within 60 days of issuance of the statements of the case in June 2008 (PTSD) and in March 2009 (diabetes mellitus).  During the pendency of the appeal, a rating decision in February 2007 granted a 20 percent rating for diabetes mellitus, effective from November 9, 2006.  

The July 2008 rating decision denied entitlement to service connection for erectile dysfunction as secondary to service-connected diabetes mellitus, and granted service connection for peripheral neuropathy of the upper and lower extremities as residuals of service-connected diabetes mellitus, rated in combination with the diabetes mellitus.  The Veteran timely expressed disagreement with the failure to assign a separate rating for the peripheral neuropathy.

A June 2009 rating decision denied service connection for bilateral macular degeneration.  Although the Veteran was issued a statement of the case in February 2010, in response to an October 2009 notice of disagreement with June 2009 RO denial, no substantive appeal was received as to the matter.  As such, it is not for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran seeks an increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling, an increased evaluation for diabetes mellitus type II with bilateral peripheral neuropathy of the upper and lower extremities, to include a separate compensable evaluation for peripheral neuropathy, evaluated as 10 percent disabling prior to November 9, 2006, and as 20 percent disabling from November 9, 2006, and service connection for erectile dysfunction (ED) as secondary to service-connected diabetes mellitus.   

Initially, the Board notes that subsequent to the issuance of the most recent supplemental statement of the case regarding PTSD in March 2009, as well as the February 2010 supplemental statement of the case that related to peripheral neuropathy and the statement of the case dated in September 2010 for an increased evaluation for diabetes mellitus, VA treatment records were associated with the claims file.  The Veteran's representative, in his August 2011 argument, has pointed this out and has stated that the Veteran declines to waive RO jurisdiction.  A review of the evidence shows that it addresses psychiatric treatment, left side weakness, and insulin dosages.  As the appellant has not waived RO consideration of the new evidence and a supplemental statement of the case was not issued following receipt of the new evidence, the case must be remanded for RO consideration of the new evidence and issuance of a supplemental statement of the case.  38 C.F.R. § 20.1304(c).  

Additionally, the Board notes that in November 2006, the Veteran was apparently examined by VA to evaluate his diabetes mellitus.  Only one page of this examination report is in the file and it is noted to be a continuation of the examination results.  This document consists only of a diagnosis of ED and an opinion that the ED is not related to the Veteran's diabetes mellitus.  Because VA is on notice that there is a VA record that is incomplete in the file and that the additional pages may be applicable to the Veteran's claims and because the complete record may be of use in deciding the claim, the missing pages are relevant and must be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Further, the Board notes that the Veteran last underwent a VA examination for PTSD in 2006 over five years ago.  Given the length of time since the last VA examination a new VA examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Additionally, the Veteran's representative has noted that the Veteran has been diagnosed with major depressive disorder and it is argued that an opinion should be obtained as to whether the Veteran has co-existing major depressive disorder and if so whether it is part of the PTSD or secondary to the PTSD.  Thus, a remand for another medical examination is needed to make a decision in this case. 

As to the claims regarding diabetes and peripheral neuropathy, the Board notes that the Veteran was examined in March 2009.  However that examination did not address the criteria necessary for rating diabetes mellitus disability.  Further the Board notes that the Veteran's service-connected DM includes peripheral neuropathy of the upper and lower extremities.  The record reflects that VA examiners have attributed the Veteran's peripheral neuropathy of the left upper extremity to his CVA which affected his left side; however in March 2009 a VA examiner found upper extremity and lower extremity PN most likely from DM.  He was noted to have PN in both lower extremities and PN in the left upper extremity.  The Board may differentiate symptoms of a non-service-connected disability from a service-connected disability when supported by the competent evidence. 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Here clarification is necessary to determine if possible what symptoms of PN are related to the Veteran's DM.  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's VA examination in November 2006 regarding his diabetes and his ED.  If this record is unavailable, simply does not exist, or further attempts to obtain it would be futile, document this in the claims file.  See 38 U.S.C.A. § 5103A(b).  

2.  Following the above, schedule the Veteran for a VA psychiatric examination to determine the current degree of severity of his PTSD.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such review was completed.  The examiner should identify the nature, frequency, and severity of all current manifestations of PTSD and differentiate if possible symptoms attributable to any other psychiatric disorder.  The examination report should include a full psychiatric diagnostic assessment including a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.  The examiner should specifically comment on the impact of the Veteran's PTSD upon his social and industrial activities including his employability.  The rationale for all opinions expressed must be provided.

3.  Then schedule the Veteran for a VA examination to determine the degree of impairment due to service-connected diabetes mellitus, type II.  The claims file must be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  The AOJ should request that the examiner respond to the following: 
i) Does the Veteran's diabetes mellitus require insulin, restricted diet, and regulation of activities? 
ii) Does the Veteran's diabetes mellitus require insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider?
iii) Does the Veteran's diabetes mellitus require more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength?  An opinion should also be requested as to whether it is at least as likely as not, that as a result of the Veteran's service-connected diabetes mellitus, the Veteran is unable to maintain substantially gainful employment.  

The examiner should report all symptoms and manifestations due to the any neurological deficit of the left upper extremity, right upper extremity, left lower extremity and right lower extremity.  To the extent possible, the examiner must distinguish neurological manifestations due to a stroke from manifestations of peripheral neuropathy due to diabetes mellitus.

The examiner must indicate whether any neurological deficit causes partial or complete paralysis, neuralgia, or neuritis.  The examiner should indicate whether any partial paralysis, neuritis, or neuralgia is mild, moderate or severe. 

Any specialist consultations and/or diagnostic testing deemed necessary, if any, should be accomplished.  

The rationale for all opinions expressed should be provided.  If the examiner is unable to render an opinion without resort to speculation, the examiner should explain why and so state.

4.  Then the RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If any requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

5.  Following completion of the above, the claims should be readjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case that considers all evidence added to the record since the issuance of the last SSOC, and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


